 In the-Matter of BERNARD KLINT, GRACE KLINT, DAVID H. NYBERGand EMMA NYBERG, ,co-partners, d/b/a NY-LINT TOOL & MANUFAC-TURING CO., EMPLOYER AND PETITIONERandINTERNATIONAL AssOCIA-TION OF MACHINISTS, LODGE #1553, DISTRICT #101Case No. 13-RM- 3.Decided May 13, 1948Mr. Francis E. Hickey,of Rockford, Ill., for the Employer.Mr. J. J. Denny,,of Chicago, Ill.,,for the Union.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Rockford,Illinois, on December 9, 1947, before Gustaf B. Erickson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the. National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNy-Lint Tool & Manufacturing Co. is a partnership engaged in themanufacture of metal toys and stampings at its plant at 1823 16 Ave-nue, Rockford, Illinois.Purchases of raw material for 1947 werevalued in excess of $50,000, of which 10 percent represented shipmentsfrom outside the State of Illinois. Sales during the same year werevalued in excess of $100,000, of which approximately 90 percent rep-resented shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists,Lodge #1553,District#101, herein called the Union, is an unaffiliated labor organization,claiming to represent employees of the Employer.77 N. L.R. B., No. 100.642 TTY-LINT TOOL & 'MANU-FACTURING"CO.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION-643The Union has represented the production and maintenance em-ployees of the Employer for several years, although it has never beencertified by the Board. In August 1947 the Union, having given:'t'imely notice that 'it would not renew the contract about to expire inSeptember 1947, submitted to the Employer a proposed contract cover-ing the same unit of production and maintenance employees. The Em-ployer expressed doubt that the Union represented a majority of itsproduction and maintenance employees, refused to negotiate a newcontract, and filed this petition.At the hearing, the Union disavowed any claim to represent amajority of the Employer's production and maintenance workers..However, it did claim to represent a majority of the Employer's tool-room employees, who, it contended, constitute an appropriate craftunit, and requested an election among them.The question of representation, although brought to the Board'sattention by the Employer's petition, was raised by the affirmativeclaim of the Union to represent a majority of the Employer's em-ployees in the production and maintenance unit.The Union has nowwithdrawn its claim to represent the employees in the productionand maintenance unit, which is the unit designated in the Employer'spetition as well as the unit designated in the Union's own proposedcontract.The Union has thereby abandoned its right to representthese employees, and has waived any obligation the Employer mayhave had to recognize it as the bargaining representative of suchemployees. In the absence of a claim by the Union to represent theemployees in the aforesaid unit, a question concerning representationdoes not exist, and the Board is, under these circumstances, withoutjurisdiction to proceed with its investigation under Section 9 (c) (1)of the Act, as amended.'Accordingly, we shall dismiss the petition.Our dissenting colleague maintains that the Board is required bythe Act, as amended, to proceed to an election, and that failure todo so "emasculates" the Employer's right to file a petition.To forcethe Union, under this theory, to an election in a unit which it doesnot claim to represent would result, not only in a futile act leadingtoward a purely negative result, but also in depriving the employeesof any opportunity to select any bargaining representative for anentire year after the election.2The right of the Employer to seek'an election is not a guarantee that it will secure one in every case,nor is it paramount to the right of the employees to designate a bar-'SeeMatter of Herman Loewenstein,Inc., 75 N.LR B. 377.2Section 9(e) (3) of the Act,as amended. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining representative during the ensuing 12 months.The-Employeris not injured by dismissal of its petition. Ithasaccomplished itsobjective in filing the petition-to determine whether or not the Unionnow represents its production and maintenance employees-and, asmentioned above, is free of any obligation it may have had to recog-nize-the Union.If, as the dissenting opinion indicates, this leavesthe door open to"ffieUnion to harass the Employer with demandsfor recognition, an election would not close that door.The dissenting opinion cites theLoewensteincase 3 as authority forconcluding that the Board has jurisdiction because of the Union'soriginal claim.As the Board stated in that case, however, "Absentsuch a claim, the Board would be without jurisdiction to proceed withits investigation under Section 9 (c) (1) (B) of the Act as amended."Such a claim is now "absent" here.ORDERUpon the basis of the above findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for certification of representatives of employees ofBernard Klint, Grace Klint, David H. Nyberg and Emma Nyberg,co-partners,d/b/a Ny-Lint Tool & Manufacturing Co., Rockford,Illinois, filed by the Employer, be,and it,hereby is, dismissed.MEMBER GRAY took no part in the consideration of the above De-cision andOrder.MEMBER REYNOLDS,dissenting:I do not agree with my colleagues that we should dismiss the pe-tition in this case for, in my opinion, such action nullifies substantiallythe purposes of Section 9 (c) (1) (B) ,4 pursuant to which the Em-ployer filed its petition.Although the Board, before the amendment of the Act, had per-mitted an employer to file a representation petition when faced byconflicting union claims, no procedure was provided for an employer8Footnote1, supra4The pertinent provisions of,Section 9 (c)(1)Whenever a petition shall havebeen filed,in accordancewithsuch regulations asmay be prescribed by the Board-*****(B) by an employer,alleging that one or mole individuals or labor organizationshave presented to him a claim to be recognized as the representative defined in Section9 (a)the Board shall investigate such petition and if it has reasonable cause to believe that aquestion of representation affecting commerce exists shall provide for an appropriate hearingupon due notice*** NY-LINT TOOL & MANUFACTURING CO.645to file a petition when presented with a representation claim by onlyone union.Thus, although an employer disputed the majority repre-sentation status of a single claimant union, there was no recourse tothe Board for peaceful settlement of this dispute.As a result, greatinequities often were the inescapable lot of an employer, due to thepressure of coercive and harassing "sign or else" tactics of a claimantunion.5It was ,an inequity such as this which impelled the prescription inthe Labor-Management Relations Act, 1947, of certain rights of em-ployers as well as of labor organizations and the accompanying man-date therein that "employers, employees, and labor organizations eachrecognize under law one another's legitimate rights in their relationswith each other.76Section 9 (c) (1) prescribes and calls for therecognition of just such an employer right.7As stated in the legis-lative history preceding the enactment of Section 9 (c) (1) (B), anemployer is given the same right to petition which unions have hereto-fore enjoyed.,The decision of the majority in this case, however,emasculates this "equal" right, for by the simple process of disclaim-ing a representation interest previously made a union is given an un-limited veto of an employer's right to petition.This control by theunion not only exceeds the statutory impositions on the employer's5Senator Taft, in Senate Debate on S 1126, the Senate version of the bill finally enactedInto law :Mr President, one of the matters which created the greatest complaint in the earlydays, and still does, is conduct of elections by the National Labor Relations BoardAn election under present law may be sought only by a unionIn the early days theBoard exercised its discretion in favor of particular unionsItwould not order anelection until the union told it conditions were favorable, and it might winMany ofthe greatest abuses on the part of unions occurred in the use of that discretionary powerby the Board in the early daysToday an employer is faced with this situationA nian comes into his office and says"I represent your employeesSign this agi cement, or we strike tomorrow " Suchinstances have occuiied all over the United StatesThe employer has no way inwhich to determine whether this man really does represent his employees or does notThe bill gives him the right to go to the Board under those circumstances, and say,"I want an electionIwant to know who is the bargaining agent for my employees "Certainly I do not think an.None can question the tairness of such a proposal. [93Cong Rec 3838 1"Section 1 (b), Labor-Management Relations Act, 1947, Public Law 101, 80th CongChapt. 120 1st Sess7Senator Ball, in Senate Debate on S 1126A few additional rights are given to employersI think that is done on the basisthat if a free economy and a free enterprise system are to be maintained, employersas well as employees must be entitled to the same rights and to equal Justice underthe lawOne such right is the right to petition the National Labor Relations Boardfor an election to determine the bargaining representatiie of an employer's workers,whenever one or more unions present to the employer a demand for recognition as repre-senting the employees[93 Cong. Rec 5014 ]8 93 Cong Rec 4143.788886-49-vol 77-42 646DECISIONSOF NATIONALLABOR RELATIONS BOARDright,9 but it is also a prerogative wholly incompatible with the Con-gressional intent to check abuses by unions seeking to secure bargain-ing status.Accordingly, I am of the opinion that the question concerning repre-entation, raised by the Union's claim,1° was not defeated by the Union'ssubsequent disclaimer of representation.The Board therefore hasjurisdiction, in my view, to proceed to an election among the pro-duction and maintenance employees who, upon this record, clearlyconstitute an appropriate bargaining unit under established principlesof the Board."0 "Employers may ask for elections,but only after a representative has claimed collec-t1ve-bargainingrights.Thispreventsan employerfrom demanding an election as soon asorganizing begins andbefore theunion hasa majorityBy notasking for bargainingrights untilthey believe they haveorganizedthe majorityof the,employees,unions cantimethe holdingof an election to suit themselves"H Rep No.245, on H R. 3020, p35.See alsoSR No 105, on S 1126, p 11. H R 3020,and S.1126 contained pro-visions substantially similar to that enacted into law as Sec. 9 (c) (1) (B).20SeeMatter ofHerman Loewenstein,Inc,75 N 1. It B 377.11Theseveral years'history of collectivebargainingon a productionand maintenanceunit basis,and the desireof both Unionand Employer to continue bargaining on that basisin August1947, at thetime the question concerning representation arose, sufficiently con-firm the conclusion that a production and maintenance unit is appropriate in this instance.